Citation Nr: 0328359	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  97-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for renal cell 
carcinoma with metastasis to the lungs for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.  The veteran died in September 1996; the appellant is 
the veteran's widow.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).  

A hearing at the RO before a local hearing officer was held 
in August 1997; a transcript of the hearing is of record.

This issue was remanded in May 2000 for further development.  
The case was thereafter returned to the Board.  It is noted 
that in the May 2000 Board remand, the issue of whether the 
appellant was entitled to recognition as the veteran's 
surviving spouse was raised; thereafter, in the December 2002 
supplemental statement of the case, the RO determined that 
the appellant was entitled to recognition as the surviving 
spouse of the veteran, and the Board agrees; therefore this 
is no longer an issue, and the issues are as listed on the 
title page.


REMAND

In this case, in the May 2000 Board remand, VA terminal 
treatment records for the veteran were requested; there is no 
showing that there was an attempt to obtain any such records.  
From the death certificate it appears the veteran died at a 
VA hospital on September 5, 1996 and had been in the hospital 
for 6 days prior to his death.  Therefore, treatment records 
for the veteran related to his death on September 5, 1996 
from a VA Medical Center, both inpatient and outpatient, 
should be obtained, including any additional records 
associated with the September 5, 1996 autopsy report.  The 
Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.   

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  Therefore, to fully comply with the VCAA, 
on remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
appellant and her representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, it 
should be indicated which of the parties 
is responsible for obtaining which 
evidence.  The RO should provide notice 
that satisfies the holdings in 
Quartuccio; Paralyzed Veterans of 
America; Disabled American Veterans, 
supra, the U.S. Code provisions and any 
other applicable legal precedents.

2.  The RO should obtain VA treatment 
records for the veteran related to his 
death on September 5, 1996, both 
inpatient and outpatient, including any 
additional records associated with the 
September 5, 1996 autopsy report.  To the 
extent that an attempt to obtain records 
is unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results.

3.  After completion of the requested 
development, the RO should review the 
appellant's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the appellant in 
any way, she and her representative 
should be furnished an appropriate 
supplemental statement of the case.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The appellant and her 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



